DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 9, 13, & 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 8 – 13, 15, 17 – 21, & 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0010742 A1), in view of Bower et al. (US 2014/0295150 A1), Nam et al. (US 2015/0086763 A1), Aytug et al. (US 2013/0157008 A1), Park et al. (US 2015/0344747 A1), and Nakamura et al. (US 2001/0004944 A1).
With regard to independent claims 1, 9, 13, & 19, Han et al. teach a window for a deformable (flexible) display device (paragraph [0008] & Fig. 1) comprising a polymer resin layer (110) (Applicant’s “base substrate”) formed of polycarbonate (paragraph [0040]), and a light transmittance film (Applicant’s “protective film”) comprising a first substrate (122) and a second substrate (123), each of which may be composed of a stack structure of two or more layers of different kinds of plastic (paragraphs [0020] – [0021], [0045] & [0058]) (Applicant’s “sublayers”) of substantially uniform thickness (Figs. 1 – 3). The plurality of substrates are formed of different materials. For example, the first substrate and the second substrate may be independently formed of a polyethylene terephthalate film, a polycarbonate film, and a polyimide film (paragraphs [0015] & [0042]).  

    PNG
    media_image1.png
    422
    391
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    396
    488
    media_image2.png
    Greyscale




Han et al. teach the first sublayer is polyester, such as polyethylene terephthalate, or polyimide, but do not teach the first sublayer is formed from polyurethane, polyisoprene, poly(styrene-butadiene-styrene), and polyisobutylene.
Bower et al. teach flexible display comprising flexible substrates, such as PET, PIC, PC, polyurethanes, polyisoprenes, polybutadienes, polyisobutylenes, and styrene butadienes (paragraph [0049]).
	Therefore, based on the teachings of Bower et al., it would have been obvious to one of ordinary skill in the art prior art prior to the effective filing date to substitute an art recognized equivalent such as polyethylene terephthalate used as a protective layer in a flexible display device for polyisoprenes, polyisobutylenes, and styrene butadienes. Simple substitution of one known element for another to obtain a predictable result have been found to be prima facie obvious (MPEP 2143.B.). It would have been obvious to one of ordinary skill in the art that the substitution of a polyester, such as polyethylene terephthalate, or polyimide for polyisoprenes, polyisobutylenes, and styrene butadienes would yield the predictable result of providing a display device with protection for preventing scratches and other damage.
Han et al. do not explicitly teach the thickness of the first sublayer is greater than a thickness of the second sub-layer.
Han et al. teach the first substrate has a thickness of about 50 µm to about 125 µm and the second plastic substrate has a thickness of about 50 µm to about 250 µm (paragraphs [0016] & [0044])
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form the sub-layers having a thickness having any value within the ranges taught, such as the thickness of the first sub-layer is greater than a thickness of the second sub-layer. 
Han et al. & Bower et al. do not explicitly teach an elastic modulus of the first sublayer is about 30 MPa to about 70 Mpa, and an elastic modulus of the second sub-layer is about 3.5 Gpa to about 7 GPa.
	As discussed throughout this office action, the cited prior art teach a structure composed of similar materials and a thickness that is optimizable for the first sublayer and the second sublayer.  Therefore, the properties which depend on the composition and the optimized thickness (discussed above for claims 1 & 13 and below for claim 7), such as elastic modulus, are also optimizable properties.
	The references cited above fail to teach the presence of an anti-fingerprint layer, formed of a silicon-based resin and is about 100 Å to about 200 Å in thickness, on the protective layer.
Aytug et al. teach anti-fingerprint coatings for are desirable for touchscreen devices to resist smudging and fingerprinting, and thus remain optically transparent (paragraphs [0003] – [0007]). The coating is formed of a hydrophobic nanostructured layer (14) of thickness 1 nm to 2000 nm (10 – 20,000 Å), more preferably 20 – 500 nm (200 – 5000 Å) (paragraph [0047]). Nanostructured features of the nanostructured layer are made hydrophobic by the application of a hydrophobic coating, such as fluorinated silane (paragraph [0048]), for achieving a hydrophobic and oleophobic surface. The hydrophobic/oleophobic surface limits the amount of fingerprint oil that adheres and disperses on the touchscreen surface (paragraphs [0086] – [0087]).
Therefore, based on the teachings of Aytug et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form an antifingerprint coating of thickness in the range of 1 – 2000 nm (10 – 20,000 Å) and formed of nanostructured features coated with a silane coating (contains silicon) for producing a touch screen surface that is resistant to smudging and fingerprints.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	The references cited above fail to teach a pressure sensitive adhesive located between a protective layer and a substrate.
Park et al. teach a pressure sensitive adhesive (20) is located between the protective layer (10) and the substrate of a display device an electronic device, such as a personal computer or cellular phone (paragraph [0004]). (The substrate is located between the hard coat (40) and the conductive layer (30)) (paragraph [0054]). The adhesive has a peeling strength (adhesive force) of 5 gf/in – 30 gf/in. This peeling strength allows for stably protecting the adherend from contamination without damaging the adherent upon peeling (paragraph [0035]).
Therefore, based on the teachings of Park et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to insert an adhesive between the first sublayer of the protective layer and a substrate in order to protect the adherend (substrate) without damaging it during the process of peeling.
Park et al. do not explicitly teach the adhesive layer has an elastic modulus of about 0.03 MPa to about 0.2 MPa and disperses stress applied to the window.
Nakamura et al. teach an adhesive layer with a reduced elastic modulus disperses stress imposed due to differences in thermal expansion of the materials joined by the adhesive (paragraph [0004]).
Therefore, based on the teachings of Nakamara, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the elastic modulus of the adhesive taught by Park et al. through routine experimentation in order to achieve the desired stress dispersion.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claims 3, 15, & 20, Han et al. teach the first substrate has a thickness of about 50 µm to about 125 µm and the second plastic substrate has a thickness of about 50 µm to about 250 µm (paragraphs [0016] & [0044]), which overlaps with Applicant’s claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claims 5 & 17, as discussed above, Han et al. teach the first substrate and the second substrate may be independently formed of a polyethylene terephthalate film, a polycarbonate film, and a polyimide film (paragraphs [0015] & [0042]).
With regard to claim 7, Han et al. teach the polymer resin layer (base/substrate) has a thickness of about 500 µm to about 1000 µm (paragraph [0022]).  This is significantly larger than Applicant’s claimed value of a substrate with a thickness of about 30 µm to about 50 µm. 
Nam et al. teach a cover window 20 comprising a base layer (21b) formed of polycarbonate (paragraph [0051]) and having a thickness of about 25 to about 165 µm in the folding part (paragraph [0045]) of about 2 to about 50 µm in the nonfolding part (paragraph [0046]).  These thickness values are optimized for desired flexibility and coefficient of thermal expansion (CTE) relative to the layer directly above the base layer 21b (paragraphs [0047] – [0048]).  
Therefore, based on the teachings of Nam et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to decrease the thickness of the substrate to provide increased flexibility to the display device and optimize CTE.  Absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to improve the flexibility and decrease CTE differences with adjacent layers.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claims 8 – 9, the cited references above fail to teach a pressure sensitive adhesive located between a protective layer and a substrate, wherein the adhesive has an adhesive strength of about 10 gf/in to about 60 gf.in.
With regard to claim 10, Park et al. teach an adhesive thickness in the range of 2 µm to 100 µm, or 5 µm to 50 µm (paragraph [0050]), which includes Applicant’s claimed range of about 25 µm to about 50 µm.
With regard to claims 11 – 12, Han et al. & Bower et al. do not explicitly teach the window’s radius of curvature of about 10 mm or less (claim 11), or the minimum height of pen is about 10 cm or higher to cause damage to the window when the pen has a weight of about 5.7 grams dropped upon the window (claim 12).
	As discussed above, the cited prior art teach a structure composed of similar materials and a thickness that is optimizable for the first sublayer and the second sublayer.  Therefore, the properties which depend on the composition and the optimized thickness, such as elastic modulus, radius of curvature, damage from a pen drop test, are also optimizable properties.
	With regard to claim 18, Han et al. teach a window for a deformable (flexible) display device (paragraph [0008] & Fig. 1).
	With regard to claim 21, as discussed above for claim 1, Bower et al. teach a substrate for a flexible display device (first sub-layer) is formed of polyisoprene, styrene-butadiene, and polyisobutylene.
With regard to claims 24, 26, & 27, Han et al. do not explicitly teach the thickness of the first sublayer is greater than a thickness of the second sub-layer.
Han et al. teach the first substrate has a thickness of about 50 µm to about 125 µm, which overlaps with Applicant’s claimed range of 100 – 200 µm. Han et al. teach the second plastic substrate has a thickness of about 50 µm to about 250 µm (paragraphs [0016] & [0044]), which overlaps with Applicant’s claimed range of about 30 – 80 µm.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to 23 – 28, Han et al. teach an example (non-limiting) thickness range for the first substrate is about 50 µm – about 125 µm, which is outside Applicant’s claimed range of 150 – 200 µm, for sufficient impact resistance, surface hardness, and good appearance (paragraph [0044]).
However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired level of impact resistance, surface hardness, and aesthetic appearance.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “By way of example, paragraph [0054] of Park, reproduced below, appears to disclose an adhesive layer that attaches a hard coating layer and a protective substrate layer together. See also, FIG. 1 of Park, reproduced below, showing the adhesive layer 20 as attaching the protective layer 10 to the conductive layer 30. As such, Park does not appear to provide ‘wherein the adhesive layer attaches the base substrate and the protective layer, and disperses stress applied to the base substrate and the protective layer’ as presently recited” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. One of ordinary skill in the art would recognize the purpose of a hard coating is to be protective layer. Additionally, Applicant has failed to demonstrate how a “base substrate” and a “protective substrate” would be sufficiently different that the motivation to use an adhesive for the substrate to a protective layer, such as a hard coating, would not be reasonably applicable.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “Furthermore, …Nakamura only appears to disclose using an adhesive to attach silicon chips and PWB together. As such, Nakamura does not appear to provide ‘wherein the adhesive layer attaches the base substrate and the protective layer, and disperses stress applied to the base substrate and the protective layer’ as presently recited” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Nakamura was cited to demonstrate it would have been known to one of ordinary skill in the art to disperse stress applied to a laminate by adjusting the elastic modulus of an adhesive layer joining the layers of the laminate.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicant argues, “Also, Nakamura discloses that adhesive having reduced elastic modulus provides insufficient connection reliability. As such, those skilled in the art, studying Nakamura as a whole and without impermissible hindsight, should not have a reasonable expectation of success when choosing the adhesive with a reduced elastic modulus” (Remarks, Pgs. 13 – 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, when considering the reference of Nakamura et al. in its entirety, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the elastic modulus of the adhesive taught by Park et al. through routine experimentation in order to achieve the desired stress dispersion while maintaining sufficient connection reliability. It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781